Title: To Benjamin Franklin from Claire Delon-Cramer, 20 August 1779
From: Delon-Cramer, Claire
To: Franklin, Benjamin


Geneve vendredi 20e aoust [1779]
Votre fils Monsieur est si interessant que la famille de Monsieur Cramer a qui vous l’aviez confié partageoit la tendre amitié qu’il avoit pour cet enfant. Nous venons de perdre ce protecteur que vous aviez choisi a votre enfant, cette innocente créature a marqué la plus tendre sensibilité, il m’a montré une douleur si vive et si vrai que des ce moment Monsieur je prend votre enfant sous ma direction jusqu’au moment que mon mari revenus de la douleur affreuse que lui donne la mort de son frere pourra s’en charger lui meme. Si votre confiance accordée a l’un vous fait juger que son frere puisse le remplacer il se fera un devoir de faire tout ce qui dépandra de lui, pour cultiver les heureuse disposition que Monsieur votre fils manisfaite depuis qu’il est ici, ma belle Soeur dont le desespoir ne se peut exprimer la prié de venir tous les soir coucher chez elle pour distraire la douleur de son fils, voilà Monsieur la position de cette malheureuse famille je vous écrit dans le premier moment ce coup inopiné répand un désordre dans mon esprit qui se communique dans mes expressions mais vous y verrez l’envie de vous etre utile. Je Suis Monsieur Votre très humble et très obeissante Servante
Delon-Cramer
